8225 Rehearing denied Oct. 1, 1934. Writ of certiorari granted Nov. 26, 1934.
This case cannot be distinguished in legal principle from the case of Succession of Frank Watson v. Metropolitan Life Insurance Company, 156 So. 29, decided by us this day.
For the reasons therein given,
It is ordered, adjudged, and decreed that the judgment appealed from be and it is amended by reducing the amount thereof to $32.40, with interest at 6 per cent, from judicial demand and for all costs.
Judgment amended.